Citation Nr: 1228460	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE


Entitlement to an increased evaluation for muscle strain of the thoracolumbar spine (low back disability), rated as 10 percent disabling prior to December 2, 2011, and rated as 20 percent disabling from December 2, 2011, to the present.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004 and from September 2005 to December 2006.  He also had service in the United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file.

In September 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a February 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

In a February 2012 rating decision, the disability rating for the Veteran's service-connected low back disability was increased by the RO from 10 percent to 20 percent disabling, effective December 2, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.


FINDINGS OF FACT

1.  Prior to May 10, 2011, the evidence does not show that the Veteran's service-connected low disability was primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his thoracic spine disability.

2.  From May 10, 2011, the evidence shows that the Veteran's service-connected low back disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees due to pain.  


CONCLUSIONS OF LAW

1.  Prior to May 10, 2011, the criteria for an initial disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  From May 10, 2011, to the present, the criteria for a 40 percent disability rating for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5237 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the issues of increased ratings for a low back disability, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predates the initial adjudication by the AOJ/RO in December 2007.  Nothing more is required.  

Moreover, the Veteran's claim for an increased rating for his low back disability arose from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Board notes that not all of the Veteran's service treatment records have been obtained.  He was notified of the missing service treatment records in a September 2007 letter and given the opportunity to submit this evidence himself.  He has submitted portions of his treatment records in support of his claim.  As not all of these records have been associated with the claims file, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.  

The Veteran was also afforded VA examinations with respect to his claim.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected thoracic spine disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's thoracic spine disability since the most recent December 2011 VA examination.  

The Veteran was also provided an opportunity to set forth his contentions during a Travel Board hearing before the undersigned in May 2011.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the May 2011 hearing, the undersigned Acting Veterans Law Judge enumerated the issue on appeal.  Information was also solicited regarding the severity of the Veteran's low back disability.  The Veteran essentially testified that his low back symptomatology had increased in severity.  The Veteran was subsequently seen for a VA examination.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, aside from the development explained herein, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

Finally, it is noted that this appeal was remanded by the Board in September 2011 for further development.  The Board instructed the RO to the Veteran with a VA examination in order to determine the severity of his low back disability.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran underwent a VA examination in December 2011 that clarified the issue on appeal and that the Board finds adequate for adjudication purposes.  Finally, after the required development was completed, the issue was readjudicated and the Veteran was sent a Supplemental Statement of the Case in February 2012.  Accordingly, the Board finds that the March 2012 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's low back disability has been assigned 10 percent and 20 percent ratings under Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.


The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The notes to the Rating Formula for Diseases and Injuries of the Spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

Also applicable to the Veteran's claim is Diagnostic Code 5243, which provides that the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes (Diagnostic Code 5243) should be applied to evaluate a spinal disability if this would result in a higher disability rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background and Analysis

The Veteran claims that his service-connected low back disability is more severe than what is reflected by the currently assigned disability ratings.  By way of brief history, the Veteran was granted service connection for a low back disability in a December 2007 rating decision due to an in-service back injury.  An initial 10 percent rating was assigned effective from December 19, 2006, the day after the Veteran was discharged from active duty service.  Thereafter, the Veteran appealed the assignment of this initial rating.  In a February 2012 rating decision, the disability rating for his low back disability was increased to 20 percent disabling, effective from December 2, 2011.  

Turning to the merits of the claim, the Veteran's available service treatment records document his report of low back pain during his active duty service.  A September 2006 service treatment record reflects his report of the onset of low back pain after moving office furniture four days prior.  He was diagnosed with a thoracic sprain.  

Following his separation from active duty service, the Veteran underwent a physical assessment in May 2007 in order to establish medical care at a VA medical facility.  He reported a history of low and mid back pain since a 2006 back injury during his active duty service.  The Veteran denied having any radiation of his back pain.  The associated clinical examination revealed no sensory or motor deficits.  The Veteran was diagnosed with chronic mid/low back pain with occasional flare ups.

The Veteran underwent a VA spine examination in October 2007, at which time he reported a history of continuing low back pain and numbness in his extremities ever since an in-service injury.  The examiner reviewed his claims file in conjunction with performing the assessment.  The Veteran's reported symptoms included chronic low back pain that increased with bending, lifting, carrying his child, and lying down or sitting for prolonged periods.  He also described a pins and needles sensation in his hands and reduced sensation of pressure when gripping objects.  The Veteran stated that these symptoms worsened when he had his arms above his heads.  He experienced similar symptoms in his feet that were aggravated by prolonged sitting.  Additional symptoms included muscle spasms in his arms, legs, and back.  The Veteran reported that he could walk more than a mile and navigate one to two flights of stairs without difficulty.    

The Veteran reported that he returned to his previous job field as a insulation installer following his active duty service.  He denied missing work except to attend medical appointments.  At work, the Veteran was limited with lifting bulk insulation and bending.  He also reported limitations with performing household chores involving yard work, lifting, and playing with his children.

On the physical examination, the Veteran walked with a straight and stable gait.  The Veteran experienced moderate pain upon palpation along the spinous process of the thoracic and lumbar spine segments.  Mild spasms of the paraspinal muscles were noted at the start of the examination and increased with repetitive movement.  The Veteran demonstrated thoracolumbar range of motion as follows:  flexion from 0 to 75 degrees, and from 0 to 85 degrees with repetitive testing; extension from 0 to 10 degrees, and from 0 to 20 degrees with repetitive testing; left lateral flexion from 0 to 10 degrees, and from 0 to 20 degrees with repetitive testing; right lateral flexion from 0 to 20 degrees, and from 0 to 30 degrees with repetitive testing; and bilateral rotation from 0 to 20 degrees, and from 0 to 30 degrees with repetitive testing.  Range of motion following repetitive testing produced increased pain during each successive repetition.  The Veteran was able to rock upon his heels, rise up on his toes, and tandem walk without difficulty.  The sensory examination was grossly intact and symmetrically reduced.  The Veteran was diagnosed with chronic thoracolumbar muscle strain, with chronic muscle spasms and straightened lordosis per X-ray.  He was also diagnosed with radiculopathy versus neuropathy of the bilateral hands and feet of an uncertain etiology, with multiple nerves involved.  The Veteran was referred for a neurology consultation for further assessment of his neurological symptomatology.

VA medical records show that the Veteran underwent an electromyography study (EMG) in December 2007.  The nerve conduction study (NCS) of the upper extremities and the left lower extremity was normal, except for a relative drop in ulnar motor nerve conduction velocity (NCV) across the left elbow.  However, the examiner noted that the amplitude was preserved.  There was no evidence of ulnar mononeuropathy by sensory study or EMG examination of the first dorsal interosseous.  The EMG of the left lower extremity and the left first dorsal interosseous was normal.  The examiner determined that it was essentially a normal study.

A January 2009 private medical report reveals an assessment of the Veteran's low back disability and reported neurological symptoms.  The physical examination revealed that the Veteran walked without difficulty and without the use of any ambulatory aids.  He was able to bend forward to within one foot of the floor secondary to pain.  Pain was also noted with extension, rotation, and heel impact testing.  Tenderness was noted on palpation of thoracolumbar spine.  Straight leg raises were negative.  He demonstrated diminished deep tendon reflexes in the upper extremities with intake sensations and radial pulses.  In the lower extremities, the Veteran demonstrated diminished Achilles reflex with normal sensation.  An associated X-ray of the lumbar spine revealed lordosis.    

The Veteran underwent a VA examination in March 2009, at which time he again complained of low back pain with intermittent tingling, numbness, and pain in his extremities.  He reported flare-ups of his symptomatology with use and weather changes.  The Veteran stated that he could walk approximately two miles, but stated that he had difficulty with bending, twisting, lifting, running, and performing household chores due to his low back disability.   He also reported having difficulty with household chores and walking due to the numbness in his extremities.  

The physical examination revealed that the Veteran walked with a straight and stable gait.  His extremities were properly aligned and grossly symmetric in muscle mass, tone, and strength.  Range of motion of the thoracolumbar spine was reported as follows:  flexion from 0 to 90 degrees, with pain at 65 degrees; extension from 0 to 30 degrees, with pain at 20 degrees; bilateral flexion from 0 to 30 degrees, with pain at 30 degrees; and bilateral rotation from 0 to 45 degrees, with pain at 45 degrees.  The Veteran's thoracolumbar spine range of motion remained unchanged following repetitive use.  The neurological examination did not reveal any balance disturbances.  Deep tendon reflexes were reported as 1+.  The examiner rendered a diagnosis of chronic thoracolumbar muscle strain and noted that the Veteran had additional functional impairment due to pain, and pain on repeated use.  There was no evidence of fatigue, weakness, lack of endurance or incoordination.  The examiner also diagnosed the Veteran with intermittent peripheral numbness and tingling of his bilateral hands and feet of an uncertain etiology.  He stated that this appeared to be a positional phenomenon without EMG evidence of neuropathy.  There was no evidence that this phenomenon was directly associated with the Veteran's in-service back injury.  The examiner highlighted that the Veteran did not report experiencing numbness and tingling in May 2007 when he first established VA medical care.  According to the examiner, the examination revealed potential evidence of peripheral vascular disease, which could further account for the Veteran's intermittent peripheral numbness and tingling.   

The Veteran underwent an additional EMG/NCV assessment in March 2010, which revealed a normal electrophysiological study.  There was no electrophysiologic evidence of abnormalities affecting the upper or lower extremities, and all nerve conduction studies were within normal limits.  The examiner noted that it was possible to have nerve irritation that causes neurogenic symptoms without enough damage to the axons or myelin to cause detectable EMG/NCV abnormalities.  

Additional VA and military medical records dated up until April 2011 document the Veteran's continued reports of low back pain and neurological symptomatology.  He was noted to have disc degeneration of the lumbar spine in July 2008.  Notably, an October 2008 treatment record documents his report of back pain with tingling and numbness in his hands and feet.  The Veteran denied having any bladder or bowel problems.  In September 2009, a VA physician noted the Veteran's history of low back pain and peripheral neuropathy, and he commented that his paresthesias and pain in his bilateral lower extremities and hands was consistent with a diagnosis of peripheral neuropathy.  Examinations conducted in February and April of 2010 revealed that the Veteran demonstrated normal thoracolumbar spine range of motion, without pain.  Generally, these records show that his low back symptomatology was treated with the use of pain medication, steroid and Botox injections, physical therapy, and placement of a subcutaneous spinal cord stimulator unit in April 2011.  

On May 10, 2011, the Veteran underwent clinical assessments to determine whether he was physically qualified to continue with his reservist service.  He reported experiencing low back pain since his active duty service, along with numbness and tingling in his hands and feet.  The Veteran described experiencing pain with lifting bending, carrying, and repetitive movement.  He stated that he was unable to run and that he could only walk over three fourths of a mile.  The examination revealed thoracolumbar spine range of motion as follows:  flexion to 60 degrees, with pain beginning at 30 degrees; extension to 40 degrees, with pain beginning at 30 degrees; left lateral flexion to 35 degrees, with pain beginning at 20 degrees; right lateral flexion to 35 degrees, with pain beginning at 32 degrees; left lateral rotation to 47 degrees, with pain beginning at 45 degrees; and right lateral rotation to 32 degrees, with pain at 30 degrees.  Following the assessment, the examiner determined that the Veteran would continue to have episodes of pain after increased activity and that he may have decreased range of motion due to pain. The examiner concluded that the Veteran failed to meet the retention criteria due to his herniated intervertebral disc and lumbar spine and radicular pain.  He was referred to the Physical Evaluation Board for further action.  An associated May 2011 EMG examination report reveals that the electrophysiological study was normal.  

During the May 2011 Travel Board hearing, the Veteran reiterated his contention that higher disability ratings were warranted for his service-connected low back disability.  He reported that he no longer worked at his job as an insulation installer because his company viewed his use high dosage pain medication for his back as a potential risk.  The Veteran also testified that he experiences physical restrictions due to his back, to include an inability to stand or sit for prolonged periods, lift heavy objects, perform repetitive bending, or yard work. 

In December 2011, the Veteran underwent an additional VA spine examination.  He reported his history as previously described.  The Veteran stated that he had short-term relief with the previous treatment of his low back pain, but that the numbness in his hands and feet persisted.  His pain was decreased after he underwent a spinal cord stimulator implantation.  However, the procedure resulted in additional limitations due to an inability to lift objects weighing greater than fifteen pounds, engage in repetitive bending, lift objects weighing greater than 10 pounds above his head, bend side to side, or sit or stand for more than one hour.  He reported having flare-ups of his low back pain with lifting, bending, and prolonged walking, standing, or lying down.  The Veteran stated that he last worked in October 2010 as an insulation installer and that he currently attended community college full time.  

The physical examination revealed that the Veteran walked with the assistance of a cane.  Tenderness was noted upon palpation of the thoracolumbar spine, without evidence of spasm or guarding.  Thoracolumbar spine range of motion was reported as follows:  flexion to 65 degrees, with pain beginning at 30 degrees; extension to 30 degrees, with pain beginning at 20 degrees; right lateral flexion to 25 degrees, with pain beginning at 15 degrees; left lateral flexion to 30 degrees, with pain beginning at 15 degrees; right lateral rotation to 25 degrees, with pain beginning at 15 degrees; and left lateral rotation to 30 degrees, with pain beginning at 20 degrees.  Range of motion after repetitive use testing was reported as follows:  flexion to 60 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  Functional loss and/or additional limitation of the Veteran's thoracolumbar spine range of motion occurred due to decreased movement, excess fatigability, pain on movement, interference with sitting, standing, and weight bearing.  The associated X-ray examination was negative for evidence of arthritis.  The examiner determined that the Veteran did not have intervertebral disc syndrome.  

The neurological examination revealed that the Veteran's balance and sensory functioning were grossly intact.  The muscle, reflex, and sensory examinations did not reveal any abnormalities.  The straight leg raising test was negative.  The examination did not reveal evidence of radicular pain or any other signs or symptoms due to radiculopathy.  The examiner acknowledged the Veteran's report of numbness in his bilateral arms and legs.  Waddell's to include pain in the back with axial compression, simulated rotation, and heel-tap-test was reported.  The examiner noted that although the Veteran was unable to flex forward to greater than 70 degrees while standing, there were no limitations noted with flexion greater than 90 degrees while transitioning from a seated to standing positions, repeatedly, or when bending forward while seated to take off or put on his boots.  

Following the examination, the examiner assessed the Veteran with chronic pain syndrome.  He noted that the neurological examination was completely normal, despite the Veteran's ongoing complaints of numbness in all of his extremities.    According to the examiner, self-limiting behaviors were noted, which suggested possible symptom magnification.  He noted that the Veteran did not report having any neurological symptoms until October 2007 and that the extensive work ups of his symptoms failed to reveal an apparent etiology for the magnitude of the symptoms the Veteran reported.  The examiner highlighted that the Veteran underwent a private psychiatric assessment in March 2011 that revealed possible evidence of a thought dysfunction and somatic delusions.  The examiner concluded that the Veteran's current complaints were not best explained as a result of an organic pathology, which was consistent with the lack of objective findings on imagining and electrodiagnostic testing. 

As for the functional impact of the Veteran's low back disability, the examiner relayed the Veteran's report that he lost his job as an insulation installer because his employer could not accommodate his work restrictions.  The Veteran also stated that his employer would not allow him to work while taking narcotics pain medication for his back.  He also acknowledged the Veteran's report of his inability to engage in any form of physical activity due to his back condition.  However, the examiner noted that the Veteran's palms and the soles of his feet were well callused and that he had dirt/grease under his finger nails, which suggested otherwise.  Based on his examination of the Veteran and review of the claims file, the examiner concluded that the Veteran's service-connected low back disability, while limiting due to the Veteran's self imposed restrictions, did not preclude him from all types of employment.  He determined that the Veteran was capable of employment that is limited by pain tolerance, medication side effects, and safety precautions related to his implanted spinal cord stimulator.  There was no underlying physical medical condition that would limit his employability.  

Based on the above, the Board finds that an initial evaluation for a lumbar spine disability in excess of 10 percent is not warranted under the General Rating Formula for the period on appeal through May 9, 2011.  None of the criteria for even the next highest evaluation of 20 percent were met during this period.  The Board finds with respect to the period on appeal beginning May 10, 2011, that a 40 percent evaluation, but no higher, is warranted for a lumbar spine disability under this Formula.  

With respect to the period on appeal through May 9, 2010, there is no indication of forward flexion greater than 30 degrees but not greater than 60 degrees or of combined range of motion not greater than 120 degrees even considering DeLuca, Mitchell, and associated regulations.  Range of motion measured during this time period revealed forward flexion to at least 65 degrees, including pain.  Indeed, the Veteran's VA medical records show that the Veteran demonstrated normal thoracolumbar spine range of motion without pain in February and April of 2010.  Moreover, the combined range of motion of the Veteran's thoracolumbar spine during this time period measured to at least 155 degrees, to include pain.  Thus, the Veteran's low back range of motion for this time period exceeds that which is contemplated by the next-higher 20 percent rating.     

Further, there is no indication of muscle spasm, guarding, or a similar symptom such as tenderness/muscle tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  Guarding was neither complained of by the Veteran nor found at any point.  Yet evidence of muscle spasms and tenderness/muscle tenderness exists, as reflected in the October 2007 VA examination report.  The October 2007 VA examination also revealed evidence of straightened lordosis.  Despite these existing symptoms, the Veteran's gait was been essentially was normal.  Moreover, none of the medical evidence of record shows scoliosis, reversed lordosis, abnormal kyphosis or muscle spasms severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, an initial disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.

Additionally, the Board finds that a higher rating is not warranted from the effective date of service connection to May 9, 2011 based on the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  Here, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months during this time period.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

With regards to the time period from May 10, 2011, to the present, the Board finds that a 40 percent rating is warranted for the Veteran's low back disability based on a limitation of the Veteran's lumbar spine range of motion.  As noted above, a next-higher, 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  In this case, the May 2011 military examination and the December 2011 VA spine examination reports show that the forward flexion of the Veteran's thoracolumbar spine beyond 30 degrees was limited by pain.  Thus, the Veteran demonstrated lumbar spine range of motion of 30 degrees or less from May 10, 2011.  The Board must give consideration to any additional limitations caused by such things as pain when determining the level of functional loss due to the Veteran's lumbar spine disability.  See DeLuca, 8 Vet. App. 2020.  As such, the Board finds that resolving all reasonable doubt in the Veteran's favor, the next higher, 40 percent disability rating is warranted for the Veteran's low back disability from May 10, 2011, as a result of the additional functional impairment caused by pain under Diagnostic Code 5237.  In reaching this determination, the Board finds the May 2011 and December 2011 military and VA examination reports to be especially probative evidence of the functional impairment caused by the Veteran's pain and limitation of motion.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Board finds that a disability rating higher than 40 percent disabling is not warranted for this time period under the General Rating Formula or based on the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  Specifically, the medical evidence simply does not show an unfavorable ankylosis of the Veteran's entire thoracolumbar spine during this time period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also DeLuca, 8 Vet. App. 202.  Indeed, both the May 2011 and December 2011 examination reports show that there was no ankylosis detected during the clinical examinations, as the Veteran demonstrated movement of his thoracolumbar spine.  The medical evidence also does not show that the Veteran experienced incapacitating episodes due to his low back disability that were of a total duration of at least six weeks during a twelve month period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Thus, the preponderance of the evidence does not indicate that a rating in excess of 40 percent is warranted for the Veteran's low back disability from May 10, 2011.    

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine at any point during the appeal.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected low back disability.  Although the Veteran has consistently reported, and medical evidence reflects, that he experiences pain, tingling, and numbness in his bilateral upper and lower extremities, such symptoms are part and parcel of the assigned ratings in that no neurological dysfunction- such as numbness or paralysis- has been attributed to his service-connected low back disability.  In so deciding, the Board acknowledges the comment from the Veteran's VA physician in September 2009 that his reported paresthesias in his lower extremities and hands were consistent with a peripheral neuropathy diagnosis.  However, there is no objective evidence to support said statement.  Instead, the December 2007, March 2010, and May 2011 EMG reports show no objective evidence of any neurological abnormalities of the extremities.  Moreover, the March 2009 VA examiner determined that was no evidence that directly associating the Veteran's reported symptomatology to his service-connected low back disability.  Thus, there is no objective medical evidence attributing the Veteran's reported bilateral neurologic abnormalities to the service-connected low back disorder that is not already contemplated by the assigned ratings.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

The Board has also considered the Veteran's statements that his low back disability warrants higher disability ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to a low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

Moreover, the Board finds that the Veteran's low back disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings upheld and assigned herein are appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.   While he has reported that he is unable to perform his previous employment as an insulation installer due to his low back disability, the Veteran has not reported that he is precluded from performing any type of work whatsoever due to his low back disability.  In fact, at the December 2011 VA examination, he essentially reported that he was taking college classes on a full time basis.  Additionally, following the clinical examination of the Veteran, the December 2011 VA examiner determined that the Veteran was not precluded from all types of employment due to his service-connected low back disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the evidence of record supports a 10 percent disability rating for the Veteran's low back disability from the effective date of service connection to May 9, 2011, and a 40 percent disability rating, but no higher, from May 10, 2011, to the present.  As there appears to be no additional identifiable period on appeal during which this disability manifested symptoms meriting a disability ratings in excess of the ratings upheld and assigned herein, any additional staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 119.


ORDER

An increased evaluation for a low back disability, rated as 10 percent disability prior to May 10, 2011, is denied.

Entitlement to a 40 percent disability rating for a low back disability from May 10, 2011, to the present is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


